Title: From John Adams to John Quincy Adams, 23 April 1813
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy April 23 1813

This Line is intended to go by Mr Bayard or Mr Gallatin, who are associated with you, or you with them in a Negotiation for Peace with G.B. under the Mediation of The Emperor. As I am and desire to be possessed of no Secrets, I cannot judge of the Probability of Success.
The Gentlemen your Colleagues are well known to you to be able Men; and all of you must be Sensible of the delicacy of the Trust and the risque of your Popularity. If you make peace upon Terms Short of the highest Claims of one Party, you will be charged by one half the Nation with betraying the Rights and honour of your Country. If on the other hand you cannot obtain Terms that you can accept, you will be reproached by the other half, with the guilt of Sacrificing the Lives of your Fellow Citizens by a wanton continuance of an unjust and unnecessary War.
For my Personal Part, I Should not much care, if like Mr Jay you Should retire and Study Prophecies or translate Demosthenes, provided you are So near me that I could See you once a day or even once a Week.
George and John are with Us, for the Vacation, and as gay as the Larks and Robins.
We are all well. Each of the Gentlemen carries with him in his own head a Magazine of American and other Information. Besides no doubt all the Necessary Public and private Papers printed And Manuscript.
With cordial Salutations to Wife Child Sister and Nephew I remain forever your Affectionate
John Adams